Order dated February 10, 1958, which, inter alia, denied plaintiff’s motion to dismiss the defendant-respondent’s fourth counterclaim, modified, on the law and in the exercise of discretion, to the extent of .granting the branch of the motion to dismiss the fourth counterclaim, with leave to replead, and as so modified, affirmed, with $20 costs and disbursements to the appellant. The allegations of the fourth counterclaim are barely intelligible and fail to spell out the relationship among the persons charged with conspiracy to harass the so-called cross defendant. Concur — Botein, P. J., Breitel, McNally, Stevens and Bergan, JJ.